*874On Rehearing.
Breaux, J.
The opinion heretofore handed down in this ease contains a complete narrative of the facts and circumstances upon which the court is called upon to act.
The late husband having left a considerable sum of money constituting'' the assets of his succession, and his wife being in necessitous circumstances; we think she is entitled to the marital fourth. Wo aré led to this conclusion by the fact that in one of the reported cases, the husband left only five thotisáiid dollars, the widow being without property, and the court held that the husband died relatively rich and that she was entitled to the marital fourth! It is true that in another case reported the wife had two thousand dollars in her own right while the estate -of her husband amounted to eight thousand dollars; an’d the court held that she was not in necessitous circumstances. It may be,’ however; that a wife who has only eighteen hundred dollars and whose husband left about thirteen thousand dollars, may be considered, relatively speaking, poor and in need of aid in order to uphold as a widow, to some extent, the condition in which she lived before she had the misfortune to lose her husband.
The evidence that the plaintiff was a widow when she was married to Dupuy, and is now the mother of a grown son, issue'of her first marriage, does not militate against her fight to recover the marital fourth. We infer from the testimony that the said son is without means and is not in a situation to provide support for his mother. A young man,1 without means, is not to be considered when his mother claims the marital fourth;
The purpose of the provision regarding- the marital fourth is to provide, with some certainty, for the support of the 'spouse left poor, and not to leave her as she' would be left if she had to look exclusively to a toiling son for support or to the varying changes of fortune :or hazard1.
Having concluded that the eighteen hundred dollars is not enough do exclude her entirely from the right to the marital fourth, the question arises, as to whether she can'claim the marital fourth as if she had not collected this amount. In our view of the law, the question must be answered in the negative. This amount should be considered in fixing the rights of the parties. This, we think, was the view of the law taken in Succession of Derouin, 10 A., 675, in which the court said: “In the application of the law in relation to the marital portion, *875the means possessed by the needy spouse are ¡always to be taken into account”, citing several decisions in support of this view and referring to the doctrine announced by the commentators. It is true that this amount was not a legacy in terms left by thfe husband and for that reason is not expressly referred to by the word legacy in thé' article of the Civil -Code, 2383, nevertheless it cannot be overlooked'that the amount was secured by the husband who chose -to niake his wife'the beneficiary of a policy on his life. We think that the amount'should be considered in fixing the-amount of the- wife’s marital fourth and shall so decree.
With reference to the marriage of the usufructuary in ease she should contract other matrimonial ties, we do not think that we are called upon at this time to pass upon the effect of an event which may never take place.
In deciding this case, we have not overlooked Article 1745 (Old Code), of the Code restricting the donation of the husband or wife who contracts a second or subsequent marriage. In the Succession of Derouin, cited supra, passing on a smiliar question, the court incidentally directed attention to this article. Whether it has application or not when a donation or bounty is provided by the wife under the terms of the law is of no importance here, for, after the wife shall have accounted for the eighteen hundred dollars, she will receive from the succession of her late husband, in usufruct, less than one-fifth of it. In justice and equity, the wife may be held to account, in fixing-her portion of the marital fourth, for the amount received on a policy of insurance as having to that extent relieved her from destitution, while, at the same time, it is not considered as a part of the husband’s succession. In carrying out.the equitable intention of the law to provide something for the survivor, we think that the sum before stated may be considered in inákihg up the marital fourth, although this court has carefully guarded the beneficiary’s rights to a policy of insurance by excluding it from the active part of the succession; when such was the manifest intention of the insured.
In carrying out the law’s policy to protect family ties, to some extent at least, by providing something for the survivor in necessitous circumstances, there is no necessity of enforcing it to the detriment of the heirs by considering the beneficiary of the marital fourth as one who must receive the amount regardless of the actual value of the property.
*876It is therefore adjudged, ordered, and decreed that the plaintiff, Mrs. Charles H. Dupuy, lie allowed the marital portion, to-wit, one-fourth of the thirteen, thousand dollars, value of the succession, in usufruct, less eighteen hundred dollars. The usufructuary is to furnish bond with solvent security, conditioned according to law, during the continuation of the usufruct. Our original opinion containing a correct statement of the facts is reinstated, also the decree, but only in so far as it recognizes that the wife is entitled to the eighteen hundred dollars on the policy of insurance, which our judgment orders to be deducted as just stated. In every other respect the re-instated judgment is reversed.
Appellee must pay costs.